Stephens, J.
1. The right of one insured under a life-insurance policy to a cash surrender value is a matter of contract only. Where the contract of insurance, as expressed in the policy, contains no provision for the payment of a cash value upon the surrender of the policy, and there is no statute giving this right, neither the insured nor his assignee can as a matter of right demand and collect from the insurance company whatever cash surrender value the policy may possess. 37 C. J. p. 444, § 161; Wilde v. Wilde, 209 Mass. 205 (95 N. E. 295); Haskell v. Equitable Life Assurance Society, 181 Mass. 341 (63 N. E. 899). See, in this connection, Armstrong v. Equitable Life Assurance Society, 14 Ga. App. 353 (80 S. E. 694). The cases of Eisenbach v. Mutual Life Ins. Co., 162 App. Div. 595 (147 N. Y. Sup. 962); Mutual Benefit Life Ins. Co. v. First National Bank, 160 Ky. 538 (169 S. W. 1028), and Eeliciana Bank & Trust Co. v. Union Cent. Life Ins. Co., 137 La. 674 (69 So. 91), are not authority contra, since the policies under consideration in those cases contained express provisions for the payment of a cash surrender value.
*201Decided February 21, 1930.
H. Wiley Johnson, for plaintiff in error.
Lawrence & Abrahams, Edwin A. Cohen, contra.
2. Where a life-insurance 'policy which contains no provision for the payment of a cash surrender value is transferred and assigned by the insured as security for a debt, the assignee has no right, as against the insurance company, upon the default of the assignor, to demand payment of whatever cash surrender value the policy may possess.
3. The petition, in a suit by the assignee against the insurance company, to recover, on the default of the assignor, a sum representing the cash surrender value of the policy, where it did not appear that the insured was dead, set out no cause of action, and the court erred in overruling the defendant’s demurrer.

Judgment reversed.


Jenlvins, P. J., and Bell, J., concur.